UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4422



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DEMETRIE A. YORK,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00481-TLW-6)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, LAW OFFICES OF DAVID B. BETTS, Columbia, South
Carolina, for Appellant. Arthur Bradley Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a plea agreement, Demetrie A. York pled

guilty to conspiracy to distribute fifty grams or more of crack

cocaine, in violation of 21 U.S.C. § 846 (2000).             He was sentenced

to 122 months of imprisonment and a five-year term of supervised

release.     On appeal, counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that, in his opinion,

there are no meritorious grounds for appeal, but raising the issue

of whether the district court complied with the requirements of

Fed. R. Crim. P. 11 in accepting York’s guilty plea.                  Although

advised of his right to file a pro se brief, York has not done so.

We affirm.

            York did not move in the district court to withdraw his

guilty plea, therefore his challenge to the adequacy of the Rule 11

hearing    is   reviewed   for   plain       error.   See   United   States   v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain

error in the district court’s acceptance of York’s guilty plea.

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

Moreover, York is bound by the statements he made at the Rule 11

hearing, see Blackledge v. Allison, 431 U.S. 63, 74 (1977), and we

find no evidence that York’s plea was not knowing or voluntary.

See United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).


                                         2
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm York’s conviction and sentence.          This

court requires that counsel inform York, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If York requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on York.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3